--------------------------------------------------------------------------------

BUSINESS CONSULTANT AGREEMENT

THIS AGREEMENT dated December 1, 2006, is made:

BETWEEN:

Major Creations, Inc., 57113-2020 Sherwood Drive,
Sherwood Park, Alberta, Canada T8A 5L7

(referred to as the “Company")

AND:

Part Time CFO Inc., White Rock Square, 1480 Foster Street Ste 28,
White Rock BC V4B 3X7
(referred to as “Consultant")

1.

Consultation Services

The Company hereby engages the Consultant to perform the following services in
accordance with the terms and conditions set forth in this Agreement: The
Consultant will consult with the officers and employees of the Company
concerning matters relating to financial, overseeing accounting and will provide
the services of Dennis Mee in acting as CFO of the Corporation for the term of
this Agreement.

2.

Terms of Agreement.

The term of this Agreement will commence December 1, 2006 and will continue
until November 30, 2008. Either party may terminate this Agreement by giving the
other party thirty (30) days written notice delivered by registered mail or
confirmed email.

3.

Place Where Services Will Be Rendered

The Consultant will perform most services in accordance with this Agreement at
1480 Foster Street #28, White Rock BC V4B 3X7 or such other address that is
acceptable to both parties. In addition, the Consultant will perform services on
the telephone and at such other places as designated by the Company to perform
these services in accordance with this Agreement.

4.

Payment to Consultant

The Consultant will be paid in advance on the 1st day of each month at the rate
of Four Thousand Dollars in US funds (US$4,000.00) per month for work performed
in accordance with this Agreement; Provided that the Consultant issues an
invoice to the Company on or before the first day of each month of the term. The
Company will reimburse the Consultant for all disbursements, including travel,
accommodation, printing, postage, long distance telephone charges and other
related costs, reasonably incurred by the Consultant for the purpose of the
provision of the Consultant’s services to the Company within 10 days of having
received written receipts in respect of this disbursements, providing that any
such disbursement exceeding $500.00 must have been approved by the Company in
advance of its having been incurred; and providing further that the
disbursements must be submitted once a month and will only be reimbursed

--------------------------------------------------------------------------------

once a month. The Consultant has the right to ask the Company for an advance
payment, if appropriate, to pay for certain disbursements that have been
pre-approved by the Company.

5.

Independent Contractor

Both the Company and the Consultant agree that the Consultant will at all times
act as an independent contractor in the performance of its duties under this
Contract. Accordingly, the Consultant shall be solely responsible for payment of
all taxes including Federal, Provincial and local taxes arising out of the
Consultant's activities in accordance with this Agreement, including by way of
illustration but not limitation, Federal and Provincial income tax, business
tax, and any other taxes or business license fees as may be required to be paid
with the exception of GST which will be charged separately on each invoice.

6.

Confidential Information and Non-Competition

The Consultant agrees that any information received by the Consultant or Dennis
Mee during the performance of the Consultant's obligations pursuant to this
Agreement or otherwise, regarding the business, financial, technological or
other any other affairs of the Company or its personnel will be maintained by
the Consultant and Dennis Mee as strictly confidential and will not be revealed
by the Consultant or Dennis Mee to any other persons, firms, organizations or
other entities whatsoever. This covenant shall survive the termination of this
Agreement.

The Consultant agrees that during the term of this Agreement and thereafter, it
and Dennis Mee will not compete or attempt to compete with the business or
technology of the Company or in any other respects whatsoever.

7.

Employment of Others

The Company may from time to time request that the Consultant arrange for the
services of others. All costs to the Consultant for those services will be paid
by the Company but in no event shall the Consultant engage the services of
others without first obtaining the written authorization of the Company.

8.

Signatures

Both the Company and the Consultant agree to the above Contract.

9.

Entire Agreement

                This agreement contains the entire agreement between the parties
hereto with respect to the Consultants employment or engagement by the Company
and supersedes any prior oral or written agreements or understandings with
respect thereto.

10.

Notices.

               All notices, requests, demands, and other communications
hereunder shall be in writing and shall be delivered personally, sent by
recognized overnight courier or sent by registered or certified mail, return
receipt requested, to the other parties hereto at his or its address as set
forth above, and shall be deemed given when delivered, or if sent by registered
or certified mail, five (5) days after mailing. Any party may change the address
to which notices, requests, demands, and other communications hereunder shall be
sent by sending written notice of such change of address to the other parties in
the manner above provided.

--------------------------------------------------------------------------------


11. Successors and Assigns.

                Subject to terms of Paragraph 7, this Agreement shall inure to
the benefit of, and be binding upon, the successors and assigns of the party
hereto.

12.

Amendment.

                No amendment of any provision of the Agreement, or consent to
any departure therefrom, shall be effective unless the same be in writing signed
by the parties.

13.

Waiver.

                The waiver by the Company of any breach of any term or
conditions of this Agreement shall not be deemed to constitute the waiver of any
other breach of the same or any other term or condition hereof.

14.

Severability.

                Each of the terms and provisions of this Agreement is to be
deemed severable in whole or in part and, if any term or provision or the
application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application of such
term or provision to circumstances other than those as to which it is held
invalid, illegal or unenforceable shall not be affected thereby and shall remain
in full force and effect.

15.

Governing Law.

                This agreement and the enforcement thereof shall be governed and
controlled in all aspect by the laws of the State of Nevada.

16.

Counterparts.

                This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all the parties hereto,
notwithstanding that all the parties are not signatories to the original or the
same counterpart.

MAJOR CREATIONS INCORPORATED

“Paul Evancoe”     Paul Evancoe, President  

 

Part Time CFO Inc.

“Dennis Mee”     Dennis Mee C.A., President  


--------------------------------------------------------------------------------